DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 10/25/2022.  Claims 1-12 and 14-17 are pending and are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (USP 5,130,582).
Regarding claims 1, 16-17, Ishihara et al.’s ton et al.’s figure 6 shows an electric circuit configured to generate a pulse width modulated output signal (VOUT), the electric circuit comprising: a power supply signal input (VDD); first circuitry (Ao, Rc, M2, M3, M4) configured to generate and output an intermediate signal (output current from M4) based on the power supply signal input (VDD); and second circuitry (M1, C, Q1) comprising an energy storage element (C) and charging/discharging circuitry (M1) configured to charge and discharge the energy storage element using the intermediate signal to modify an energy state of the energy storage element, the second circuitry being configured to generate the pulse width modulated output signal based on the energy state of the energy storage element, wherein a pulse width of the pulse width modulated output signal as a function of a capacitance of the energy storage element ( C) using a linear relationship between the capacitance and the pulse width (see figure 2, td is a function of C (equation (4) shown in column 7).
The difference seen between Ishihara et al. reference and the present invention is that Ishihara et al. does not mention the energy storage element (C) to be an adjustable capacitance as called for in claims 1 and 16-17.  However, it is noted that Ishihara et al.’s equation (4) suggests the pulse width of the output signal is controlled by the delay time Td which is dependent on the capacitance of the energy storage element.  Thus, one skilled in the art would have been readily recognized that the various desired pulse width can be obtained from varying the capacitance value.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Ishihara et al.’s capacitance varied for the purpose of obtaining various desired pulse width as taught by Ishihara et al. reference.


Regarding claim 2, Ishihara et al.’s figure 6 shows the power supply signal input is a voltage signal and the intermediate signal is indicative of a current signal generated by applying at least a fraction of the voltage signal to an adjustable resistor (Rc is capable of being adjusted).

Regarding claim 3, Ishihara et al.’s figure 6 shows a current mirror (M3, M4) configured to use the current signal as a reference current, wherein the current mirror is further configured to copy and output the reference current to the second circuitry.

Regarding claim 4, Ishihara et al.’s figure 2 shows the pulse width modulated output signal (VOUT) is a binary signal changing amplitude between a high level and a low level, and wherein the second circuitry is configured to change a level of the pulse width modulated output signal in response to a condition defined for the energy state of the energy storage element changing from being unfulfilled to being fulfilled (see figure 2).

Regarding claim 5, Ishihara et al.’s figure 6 shows the condition is defined so as to be fulfilled based on a comparison between the energy state of the energy storage element and a threshold value (threshold voltage of the inverters M4, M1 and Q1).

Regarding claim 6, Ishihara et al.’s figure 6 shows the second circuitry (M4, M1, Q1) whose threshold voltage varies as a function of the power supply used to generate the current I) is configured to vary the threshold value as a function of the power supply signal.
Regarding claims 7-11, Ishihara et al.’s figure 6 shows in response to the amplitude of the power supply signal increasing, the second circuitry is configured to modify the threshold value to cause the condition to become fulfilled for an increased amplitude of the voltage across the at least one capacitor (i.e. supply voltage increases, signal generation delay also increase, see figure 2).

Regarding claim 12, the electric circuit is configured to vary a pulse width of the pulse width modulated output signal as a function of an adjustable resistance using a linear relationship between the adjustable resistance and the pulse width (pulse width output signal is function of I and I is function of rc, thus, pulse width of the pulse width modulated output signal is a function of an adjustable resistance rc).

Regarding claim 13, Ishihara et al.’s figure 6 shows the electric circuit is configured to vary a pulse width of the pulse width modulated output signal as a function of an adjustable capacitance using a linear relationship between the adjustable capacitance and the pulse width (see figure 2).

4.	Claim(s) 1, 4-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houghton et al. (USP 5,532,969).
Regarding claims 1 and 16-17, Houghton et al.’s figure 6 shows an electric circuit configured to generate a pulse width modulated output signal (OUT), the electric circuit comprising: a power supply signal input (VDD); first circuitry (I) configured to generate and output an intermediate signal (I) based on the power supply signal input (VDD); and second circuitry (40, C, 42) comprising an energy storage element (C) and charging/discharging circuitry (40) configured to charge and discharge the energy storage element using the intermediate signal to modify an energy state of the energy storage element, the second circuitry being configured to generate the pulse width modulated output signal based on the energy state of the energy storage element; wherein a pulse width of the pulse width modulated output signal as a function of a capacitance of the energy storage element ( C) using a linear relationship between the capacitance and the pulse width (see figure 4, the desired pulse width OUTPUT determined by the DELAY which is a function of the discharge of node A which depends on the value of the capacitance of the energy storage element (C).
The difference seen between Houghton et al. reference and the present invention is that Houghton et al. does not mention the energy storage element (C) to be an adjustable capacitance as called for in claims 1 and 16-17.  However, it is noted that from Houghton et al.’s figure 4 the pulse width of the output signal is controlled by the DELAY which is dependent on the capacitance of the energy storage element.  Thus, one skilled in the art would have been readily recognized that the various desired pulse width can be obtained from varying the capacitance value.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Ishihara et al.’s capacitance varied for the purpose of obtaining various desired pulse width as taught by Houghton et al. reference.


Regarding claim 4, Houghton et al.’s figure 6 shows the pulse width modulated output signal (OUT) is a binary signal changing amplitudes between a high level and a low level, and wherein the second circuitry is configured to change a level of the pulse width modulated output signal in response to a condition defined for the energy state of the energy storage element changing from being unfulfilled to being fulfilled (see figure 4).

Regarding claim 5, Houghton et al.’s figure 6 shows the condition is defined so as to be fulfilled based on a comparison between the energy state of the energy storage element and a threshold value (threshold voltage of the inverters 40, 42 and 34).

Regarding claim 6, Houghton et al.’s figure 6 shows the second circuitry (40 whose threshold voltage varies as a function of the power supply used to generate the current I) is configured to vary the threshold value as a function of the power supply signal.

Regarding claims 7-11, Houghton et al.’s figure 6 shows in response to the amplitude of the power supply signal increasing, the second circuitry is configured to modify the threshold value to cause the condition to become fulfilled for an increased amplitude of the voltage across the at least one capacitor (i.e. supply voltage increases, signal generation delay also increase, see abstract).

Regarding claim 13, Houghton et al.’s figure 6 shows the electric circuit is configured to vary a pulse width of the pulse width modulated output signal as a function of an adjustable capacitance using a linear relationship between the adjustable capacitance and the pulse width (see figure 4).

5.	Claims 2-3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houghton et al. (USP 5,532,969) in view of Kondoh et al. (USP 5,235,222).
Regarding claims 2-3, Houghton et al.’s figure 6 shows an electronic circuit comprising all the aspects of the present invention including the current source I but does not show the current signal (I) generated by applying at least a fraction of the voltage signal to an adjustable resistor as called for in claim 2.
Kondoh et al.’s figure 2 shows a precise current source (8, 71, 72, Q6, Q7, Q10, Q11) generating a current I mirrored to the transistors Q10, Q11 by applying at least a fraction of the voltage signal to an adjustable resistor (72).  Thus, it would have been obvious to person skilled in the art before the effective filing date of the invention was made to have Houghton et al.’s current source (I) replaced with Kondoh et al.’s accurate current source for the purpose of providing a desired pulse width output signal as taught by Kondoh et al. reference.
Regarding claim 12, Kondoh et al.’s current source I = Vbg/r1, the electric circuit is configured to vary a pulse width of the pulse width modulated output signal as a function of an adjustable resistance using a linear relationship between the adjustable resistance and the pulse width (pulse width output signal is function of I and I is function of r1, thus, pulse width of the pulse width modulated output signal is a function of an adjustable resistance).

6.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houghton et al. (USP 5,532,969).
Regarding claim 14, Houghton et al.’s figure 6 shows an electronic circuit comprising all the aspects of the present invention in which the intermediate signal is a current signal and the storage element is a capacitor instead of the intermediate signal is a voltage signal and the storage element is an inductor element as called for in claim14.  However, it is notoriously well known in an electronic art these combinations are interchangeable without altering the circuit operation governed by the RLC fashion (resistors, inductors and capacitors).  Therefore, outside of any non-obvious results, the obviousness of using intermediate voltage and inductor element will not be patentable under 35USC 103.
7.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houghton et al. (USP 5,532,969).
Regarding claim15, Houghton et al.’s figure 6 shows an electronic circuit having all the aspects of the present invention but does not disclose the pulse modulated output signal is used to drive a light source as called for in claim 15.  It is known in the art digital pulse signals can be used to drive a lot of different loads when it is appropriate.  Therefore, outside of any non-obvious results, the obviousness of using a digital pulse signal to drive a light source will not be patentable under 35USC 103.

8.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (USP 5,130,582).
Regarding claim 14, Ishihara et al.’s figure 6 shows an electronic circuit comprising all the aspects of the present invention in which the intermediate signal is a current signal and the storage element is a capacitor instead of the intermediate signal is a voltage signal and the storage element is an inductor element as called for in claim14.  However, it is notoriously well known in an electronic art these combinations are interchangeable without altering the circuit operation governed by the RLC fashion (resistors, inductors and capacitors).  Therefore, outside of any non-obvious results, the obviousness of using intermediate voltage and inductor element will not be patentable under 35USC 103.

9.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (USP 5,130,582).
Regarding claim15, Ishihara et al.’s figure 6 shows an electronic circuit having all the aspects of the present invention but does not disclose the pulse modulated output signal is used to drive a light source as called for in claim 15.  It is known in the art digital pulse signals can be used to drive a lot of different loads when it is appropriate.  Therefore, outside of any non-obvious results, the obviousness of using a digital pulse signal to drive a light source will not be patentable under 35USC 103.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        10/29/2022